Citation Nr: 0501121	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California
\

THE ISSUE

Entitlement to an effective date prior to January 17, 2003, 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to January 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 
decision of the Oakland Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating for PTSD to 
70 percent effective January 17, 2003 (by an August 2004 RO 
decision, the evaluation for PTSD was increased to 100 
percent, effective March 13, 2004), and denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  In his notice of 
disagreement with the May 2003 decision, the veteran 
expressly limited his appeal to the matter of an earlier 
effective date for the 70 percent rating for PTSD.  
Accordingly, this is the only issue before the Board.  In 
January 2004, the veteran requested a videoconference hearing 
before a Veterans Law Judge at the RO.  He canceled the 
hearing request by telephone contact with the RO in November 
2004.  


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied a 
rating in excess of 50 percent for PTSD.  

2.  Prior to January 17, 2003 it was not factually 
ascertainable from the medical evidence of record that the 
veteran's PTSD warranted a 70 percent rating.  


CONCLUSION OF LAW

An effective date prior to January 17, 2003, for a 70 percent 
rating for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on 
the "downstream" issue of the effective date for the 
increased rating by a December 2003 statement of the case 
(SOC).  He was notified (in the May 2003 decision, in the 
SOC, and in February 2004 correspondence from the RO ) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the May 2003 decision and the 
December 2003 SOC informed the veteran of what the evidence 
showed, and the SOC informed him of the controlling law and 
regulations.  He was advised in the SOC, and in the February 
2004 correspondence, that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The SOC specifically advised him 
of what the evidence must show to establish entitlement to an 
effective date earlier than January 17, 2003, for a 70 
percent rating for PTSD, and what information or evidence VA 
needed from him.  Everything submitted to date has been 
accepted for the record and considered.  While the veteran 
was not advised verbatim to submit everything he had 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  

A Decision Review Officer reviewed the claim de novo (see 
December 2003 SOC).  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Notably also, given the 
nature of the matter at hand, the disposition will rest 
essentially on what is already of record.  The critical facts 
are not in dispute.  Hence, the Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
veteran for the Board to do so.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Background

The veteran contends that the effective date for a 70 percent 
rating for his service-connected PTSD should be retroactive 
to February or March 1999, as medical evidence reflects PTSD 
symptoms which met the criteria for a 70 percent rating as of 
that date.  

The veteran's initial application for service connection for 
PTSD was received by the RO in March 1999.  While the service 
medical records are negative for diagnosis or treatment for 
any psychological disorder, the veteran reported that his 
unit took incoming mortar and rocket fire.  He reported that 
he saw many people killed in Vietnam, and endured a great 
deal of distress and trauma.  

Outpatient records from a Vet Center, dated from March to 
June 1999, reflect that the veteran was seen by a licensed 
clinical social worker (LCSW) at that facility.  The LCSW 
noted the veteran's complaints of intrusive thoughts of 
Vietnam, as well as nightmares, uncontrollable anger, and 
rage.  He experienced grief in the form of uncontrollable 
crying spells.  The veteran reported that he worked as a 
contract painter, and his anger and rage were "just below 
the surface" when he encountered his customers.  His three 
children were often afraid of his unpredictable mood swings.  
The diagnoses reported by the LCSW included PTSD, depression, 
and unresolved anger and rage.  

On VA examination in January 2000, the veteran reported that 
he was not taking any medication for his PTSD symptoms, and 
that his sessions with the LCSW at the Vet Center were 
helpful.  He lived with his spouse of 11 years and their 
three children.  He had been employed as a painter for the 
past three decades, but lost 26 jobs between 1970 and 1999.  
He complained that he felt very angry and irritable since his 
service in Vietnam.  He related his job losses to his 
irritability and anger, and difficulty getting along with 
others.  He felt very vulnerable, and when he cried he was 
unable to stop.  He was very uncomfortable around people, and 
felt "like a bomb ready to go off."  He often felt like an 
outcast, and felt his marriage was impaired by his anger 
about Vietnam.  He also complained of headaches which he 
claimed were precipitated by his memories about the Vietnam 
War.  
The veteran told the examiner that he thought about his 
Vietnam experiences daily.  He dreamt about his experiences 
in Vietnam approximately twice weekly.  He complained of 
recurrent and intrusive recollections, and experienced 
intense distress when exposed to events related to the war.  
He made persistent efforts to avoid thoughts and feelings 
related to the trauma.  He described avoidance behavior, 
outbursts of anger, loss of temper, and a tendency to express 
his feelings through violence.  He reported that he is unable 
to concentrate consistently when he thought of his war 
experiences.  He reported multiple outbursts, periods of 
irritability, and periods when he withdrew from the world.  
The examiner noted that the veteran was "able to hold jobs 
fairly regularly and this is an important factor."  The 
veteran denied hallucinations and delusions, and his 
intelligence seemed very good.  His orientation of time, 
person, and place was excellent.  He became hyper-aroused, 
angry, and somewhat menacing when discussing the war.  His 
memory, both remote and recent, was adequate.  He did not 
demonstrate concreteness of thinking, but he interpreted 
proverbs well.  He demonstrated no difficulty of judgment; no 
startle responses were noted.  The diagnosis was PTSD, and 
the examiner noted that the severity of the PTSD symptoms 
were "considered in the range of mild to moderate based 
largely on my opinion that the [veteran] is able to work and 
function and that his marriage has lasted in an intact way 
without massive disruption."  A Global Assessment of 
Functioning (GAF) score was 55 "related to his multiple job 
changes."  

In January 2000, the RO granted service connection for PTSD, 
rated 30 percent effective March 2, 1999 (the date the RO 
received the veteran's claim of service connection for PTSD).  

VA outpatient records dated from March to July 2000 reveal 
PTSD symptoms essentially the same as those reported in the 
January 2000 report of VA examination.  A March 2000 
outpatient record shows that the veteran's chief complaint 
was "I don't get along with the planet."  Diagnoses shown 
in the outpatient records include intermittent explosive 
disorder, rule out PTSD with past history, and polysubstance 
abuse by history in full sustained remission.  The outpatient 
records indicate that clinical evaluations of the veteran 
showed that his PTSD symptoms were essentially the same as 
those revealed on the January 2000 report of VA examination.  

On November 2000 VA examination, the veteran reported that he 
isolated himself due to his difficulty relating to and 
showing affection toward others.  He avoided war movies and 
situations, feelings, or thoughts that reminded him of 
Vietnam.  He had recurring and distressing thoughts about 
Vietnam, but his nightmares had decreased dramatically over 
the years.  He had difficulty sleeping, and awoke a few times 
nightly.  He complained of outbursts of anger and 
irritability toward others.  He was very happy in his 
relationship with his spouse, although "he has a lot of 
anger towards her at times and he does not know why."  He 
continued to work as a painter and had been on his current 
job for 11 months.  He reported that his prior job was also 
as a painter, and he held that job for six years (the longest 
job he ever held).  He reported that he had never been fired 
from any employment position, but had been "asked to leave" 
on occasion.  Examination revealed that he was pleasant and 
cooperative.  He reported that his mood is usually alright as 
long as there were no people around him.  His affect was full 
range and appropriate to the context.  His speech was 
spontaneous, with normal rate, volume, and tone.  He was 
oriented to person, place, time, and situation.  His short- 
and long-term term memory were intact.  His thought processes 
were goal directed, with no hallucinogenic associations or 
flights of ideation.  He had occasional intrusive thoughts 
about his war experiences.  He denied hallucinations or 
delusions.  He stated that he thought of suicide almost every 
day, but never followed through with his thoughts.  His 
insight and judgment were fair.  His attention was good, but 
his concentration was partly impaired, as shown by his 
difficulty accomplishing serial sevens.  The diagnosis was 
chronic PTSD, the GAF score was 51, "consistent with 
moderate symptoms or moderate difficulties in social, 
occupation, or skill functioning."  

In a March 2001 letter, the Vet Center LCSW reported that the 
veteran experienced difficulty with unresolved anger and rage 
that affected his family life since his return from Vietnam.  
It was reported that he was chronically depressed with 
suicidal/homicidal ideation.  The veteran attributed his 
employment difficulties to problems associated with authority 
along with major trust issues that became prevalent 
subsequent to service.  He was easily provoked to anger and 
rage.  He intimidated people to keep them away at all times.  
He had difficulty with emotional attachment, and distanced 
himself from others.  The LCSW described the veteran as 
hyperalert and hypervigilant.  He frequently experienced 
nightmares and intrusive thoughts of intense combat 
situations.  He felt survivor remorse and guilt, and had 
uncontrolled tearfulness at unpredictable moments.  
Socialization in public was kept to a minimum, apparently 
because he suffered panic attacks in public places.  He 
isolated himself by having no contact with people other than 
immediate family members.  He had minimal interest in 
activities and hobbies that he enjoyed prior to service.  He 
had impaired communication at home due to difficulties with 
limited attention span, and exhibited impairment with short- 
and long-term memory.  Cognitive deficits enhanced the 
veteran's frustration, and he directed anger and rage towards 
others in his environment.  The LCSW stated, "[i]t is my 
clinical judgment that this veteran is clinically depressed 
and grossly impaired at this time."  

In a May 2001 decision, the RO increased the rating for the 
veteran's PTSD to 50 percent, effective March 2, 1999.  The 
veteran did not initiate an appeal of the decision, and that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  

In December 2001 correspondence, the veteran's representative 
sought an increased rating for him.  On VA examination in 
August 2002, the veteran reported that he remained employed 
as a painter.  He complained that his mood has worsened 
recently, and he secluded himself from people more and more, 
especially at work.  He stated that his depression was "off 
and on," and he did not go for very long periods without 
feeling depressed.  He had crying spells approximately once 
weekly.  He had suicidal thoughts "on and off," which 
usually happened when he was going to work and he thought 
"about maybe driving his truck off the road or into 
something."  The veteran stated that he would never act on 
his suicidal thoughts because of his responsibility toward 
his children.  He became mad quite easily.  He was sometimes 
very confrontational, but behaved that way only in private.  
The examiner reported that the veteran was "not seen as an 
assaultive threat."  The veteran did not really engage in 
social activities and preferred to be alone.  He reported 
intrusive thoughts in the form of daily thoughts about 
Vietnam.  He reported dreams and nightmares approximately 
once weekly.  He reported occasional flashbacks.  He had 
intensive psychological and physiological reactions to things 
such as the sound of thunder or helicopters.  He avoided 
thoughts, feeling, and conversations that reminded him of 
Vietnam.  He was isolated and did not like to be around 
people.  He described feelings of detachment, and exhibited 
decreased motivation to accomplish tasks.  He described a 
restricted range of affect, and he had a sense of a 
foreshortened future.  His sleep remained impaired.  The 
veteran remained irritable and had outbursts of anger, 
difficulty concentrating, and he was very hypervigilant and 
kept close track of his perimeters.  He startled in an 
exaggerated manner.  

The examiner reported that the PTSD symptoms "caused [the 
veteran] significant impairment of his ability to function 
and live a normal life."  Examination revealed that the 
veteran was appropriately groomed and dressed.  He was alert 
and oriented to time, person, place, and situation.  His  
remote memory was grossly intact, and his insight and 
judgment were good.  His mood was seen as fair to slightly 
depressed, with an affect congruent with his mood.  His 
speech was logical and spontaneous with normal rate and flow.  
There was no evidence of hallucinations or delusions.  He was 
not considered dangerous to himself or others, and he was 
able to manage his activities of daily living.  The diagnosis 
was PTSD, and depression not otherwise specified.  The 
examiner reported a GAF score of 51, which "is as low as it 
is because the veteran certainly does seem to be effected in 
both areas of irritability and intrusive thoughts.  He 
certainly has effected slower promotion and longevity in his 
worth because of [PTSD symptoms]."  

Additional clinical records from the Vet Center reveal 
treatment the veteran received from the LCSW from July 1999 
to November 2002.  They indicate he was involved in group 
therapy sessions for PTSD.  The clinical records describe 
PTSD symptoms and treatment that are essentially the same as 
those shown in earlier records from the LCSW.  

In a December 2002 decision, the RO denied a rating in excess 
of 50 percent for the veteran's PTSD.  The veteran did not 
initiate an appeal of the decision, and that decision too 
became final.  

In January 2003 the veteran again sought an increase in the 
rating for his PTSD.  He attached a January 17, 2003 dated 
letter from a LCSW describing his symptoms.  The letter was 
essentially identical in text (as well as essentially 
identical regarding the veteran's PTSD symptoms) as the text 
and symptoms in the letter the same LCSW wrote in March 2001.  

On VA examination in April 2003, the veteran complained of 
continuing depression, anxiousness, irritability, and anger.  
He stated that on a scale of 1 to 10, the best he felt 
psychologically over the prior few weeks was 6.  He 
complained of poor concentration in that he is easily 
distracted and often forgets what has been said soon after a 
conversation.  The examiner noted that "[t]his is a major 
change from the last [VA examination] when his concentration 
was 'OK.'"  He had crying spells approximately once weekly.  
He also complained of continued suicidal thoughts, the last 
of which occurred two days prior to the examination.  He 
again reported that the suicidal thoughts usually occur when 
he is driving his truck, but that his responsibility toward 
his children prevents him from acting on the thoughts.  The 
veteran admitted to having assaultive thoughts toward 
coworkers.  He became mad easily, but he was confrontational 
only in private.  He did not engage in social activities and 
preferred to be by himself.  He thought about his experiences 
in Vietnam at least twice daily, and had dreams and 
nightmares of the experiences once weekly.  Examination 
revealed that he was appropriately dressed and groomed.  He 
was alert and oriented to time, person, place, and situation.  
His insight and judgment were good.  His mood was depressed 
and his affect was congruent with his mood.  His speech was 
logical and spontaneous, with normal rate and flow.  There 
was no evidence of hallucinations or delusions, and he was 
not considered dangerous to himself or others.  The diagnoses 
were PTSD and major depressive disorder.  The examiner 
reported a GAF score of 47, and stated:

The GAF rating of 47 is related to the 
PTSD.  The PTSD is as low as it is 
because the veteran certainly does seem 
to be effected in the areas of depressed 
mood, irritability and intrusive 
thoughts.  While I do not suggest 
percentages of disability, he is seen as 
more than 50% disabled because of his 
PTSD.  His clinical depression is seen as 
caused by his chronic PTSD symptoms.  He 
has had more conflicts at work and his 
job is seen as in jeopardy.  His PTSD 
symptoms are seen as strongly affecting 
his work performance.  It is highly 
doubtful he would be able to start and 
maintain a new job because of his 
symptoms.  

In the May 2003 decision now on appeal, the RO, in pertinent 
part, increased the rating for the veteran's PTSD to 70 
percent.  The RO determined that an effective date of January 
17, 2003, was warranted for the 70 percent rating, as that 
was the date the RO received the LCSW's letter indicating 
that the veteran's PTSD symptoms had increased in severity.  

Of record is a June 2003 letter from the LCSW that was 
intended to serve "as a follow up evaluation report" of the 
LCSW's letter received by the RO on January 17, 2003.  In the 
June 2003 letter, the LCSW reported:

[T]he veteran continues to have 
"problematic episodes with authority, he 
is easily provoked to rage, has 
difficulties with emotional attachments, 
he isolates in order to avoid physical 
confrontations with his peer[s] at [his] 
place of employment and with persons in 
his immediate environment.  He isolates, 
experiences difficulties relating to his 
family who often look upon him with fear 
and trepidation.  He lacks interest in 
activities he enjoyed prior to Vietnam, 
and he experiences all range of 
depressive states including suicidal and 
homicidal ideations.  The veteran is 
prescribed multiple medications to 
stabilize his emotional state.  He is 
often noncompliant with medications.  The 
veteran remains grossly impaired 
socially, with limited functions.  

In the June 2003 letter, the LCSW expressly stated that the 
impairment the veteran experiences due to PTSD has "remained 
relatively constant" since he started treatment for PTSD at 
the Vet Center in March 1999.  

In a June 2004 letter, the LCSW reiterated that the veteran 
continued to experience PTSD symptoms that were essentially 
identical to those described in letters received by the RO in 
January and June 2003.  In an August 2004 decision, the RO 
increased the rating for the veteran's PTSD to 100 percent.  

Legal Criteria and Analysis

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance (emphasis added), or a 
claim for increase will be date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  When considering the appropriate effective 
date for an increased rating, VA must consider the evidence 
of disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, an examination or hospitalization by VA will be 
accepted as a claim for increase filed on the date of the 
examination or treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted as 
applications or claims - formal and informal - for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).  

RO rating decisions become final if the veteran does not 
timely appeal a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1103.  Previous determinations that are 
final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities. 

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.
 
A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

As noted above, the veteran did not appeal May 2001 and 
December 2002 rating decisions which, respectively, assigned 
a 50 percent rating for PTSD and denied an increase.  Thus, 
those decisions are final based on the evidence then of 
record, and are bars to an earlier effective date in this 
case unless evidence not then associated with the record 
shows increased disability within the one year period prior 
to the receipt of the veteran's claim for increase which 
followed the December 2002 rating.  Such claim for increase 
(with a LCSW's January 17, 2003 dated statement attached) was 
received January 28, 2003.  A subsequent VA examination (in 
April 2003) confirmed the veteran's PTSD had increased in 
severity.  The RO increased the rating to 70 percent 
effective from January 17, 2003, finding that the letter by 
the LCSW showed the increased disability confirmed by April 
2003 VA examination.  

As noted, the December 2002 unappealed (and final) rating 
decision is a legal bar to  an effective date for increase 
prior to the date of the decision with the exception that 
evidence of increased disability (not considered in the 
December 2002 rating decision) during the year prior to 
January 28, 2003 could be the basis for an effective date 
based on such evidence.  Here, the RO found that the January 
17, 2003 LCSW letter was such evidence.  (The Board notes 
incidentally that the LCSW letter was virtually identical to 
previous letters from the LCSW - which reported greater 
disability than noted in findings by previous medical 
examiners.)  No further evidence of increased PTSD disability 
during the one year prior to January 28, 2003 (not considered 
in December 2002) has been presented; and it is not alleged 
that any such evidence exists.  Consequently, there is no 
basis in the law or the evidence for a grant of the benefit 
sought.  


ORDER

An effective date prior to January 17, 2003, for a 70 percent 
rating for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


